         Case 1:18-cr-00373-RJS Document 716 Filed 09/08/20 Page 1 of 2




                                          LAW OFFICE OF
                       LORRAINE GAULI-RUFO, ESQ.
                                CERTIFIED CRIMINAL TRIAL
                                ATTORNEY (LGR LAW, LLC)
 NEW JERSEY OFFICE                                                           NEW YORK OFFICE
130 POMPTON AVENUE                                                          48 WALL STREET, 5TH FLOOR
 VERONA, NJ 07044                                                            NEW YORK, NY 10005
 (973) 239-4300                                                              (646) 779-2746

                                      LGAULIRUFO@GMAIL.COM
                                         WWW.LGAULIRUFO.COM
                                          FAX: (973) 239-4310


                                                                    September 5, 2020
Via ECF
Honorable Richard J. Sullivan
United States Circuit Judge
Southern District of New York
40 Foley Square
New York, NY 10007

                                Re:   USA v. Burgess et al., (Tyshawn Burgess)
                                      18 Cr. 373(RJS)

Dear Judge Sullivan:

        I am appointed counsel for Tyshawn Burgess, and Sam Coe is appointed co-counsel,
pursuant to the Criminal Justice Act (CJA). Currently, Mr. Burgess is scheduled for a Fatico
hearing on October 15, 2020. As the Court is aware, this is a complex matter with voluminous
discovery relevant to the upcoming hearing. My understanding is that Mr. Burgess is only
permitted to view discovery for one hour at a time at the Westchester County Jail, which makes
his participation in his own defense difficult as the hearing approaches. We are requesting that
the Court direct the Westchester County Department of Correction to allow Mr. Burgess to
review the discovery in his case for at least two-hour blocks of time, to the extent practicable,
between now and the date of the hearing.

        Mr. Coe has contacted two of the assistant wardens of the jail regarding this issue, as
directed by a jail supervisor, and has not yet received a response.


                                                     Respectfully submitted,
                                                     s/
                                                     Lorraine Gauli-Rufo
                                                     Samuel Coe
                                                     Attorneys for Tyshawn Burgess
cc: Elinor Lynn Tarlow, AUSA
             Case 1:18-cr-00373-RJS Document 716 Filed 09/08/20 Page 2 of 2




      Matthew Jo Chamberlin Hellman, AUSA




IT IS HEREBY ORDERED THAT Defendant's motion is denied without prejudice
to renewal.   Should Defendant seek to renew his motion, IT IS FURTHERED
ORDERED THAT he provide the Court with specifics about when and to whom
his requests were made at the Westchester County Jail, and what response,
if any, he has received as of the date of his renewed motion.




                                            2
